United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-3031
                      ___________________________

                               Shanasha Whitson

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

     The Minnesota Department of Health, Infectious Disease Epidemiology
  Prevention and Control Division HIV/STD, TB Unit; Christine Jones; Jessica
              Barry; Peggy Darrett-Brewer; Amy Yolanda Castillo

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                          Submitted: March 11, 2021
                            Filed: March 16, 2021
                                [Unpublished]
                                ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.
       Shanasha Whitson appeals after the district court1 dismissed her case for lack
of subject matter jurisdiction. Upon de novo review, we conclude that Whitson’s
complaint failed to establish either diversity or federal question jurisdiction.
See Jones v. United States, 727 F.3d 844, 846 (8th Cir. 2013) (standard of review);
Junk v. Terminix Int’l Co., 628 F.3d 439, 445 (8th Cir. 2010) (federal court has
diversity jurisdiction only where no defendant is citizen of same state as any
plaintiff); Biscanin v. Merrill Lynch & Co., Inc., 407 F.3d 905, 906 (8th Cir. 2005)
(federal question jurisdiction exists when plaintiff’s right to relief depends upon
resolution of substantial question of federal law). Accordingly, we affirm. See 8th
Cir. R. 47B.
                        ______________________________




      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.

                                         -2-